NUMBER 13-21-00289-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


BRYCE ALLEN VARNER,                                                            Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                     On appeal from the 36th District Court
                          of Aransas County, Texas.


                           ORDER OF ABATEMENT

                 Before Justices Hinojosa, Tijerina, and Silva
                              Order Per Curiam

       Appellant, Bryce Allen Varner, filed a notice of appeal with this Court attempting to

appeal the trial court’s final judgment in cause number A-19-5185-CR. The trial court clerk

is required to provide a copy of the certification of the defendant’s right of appeal to this

Court. TEX. R. APP. P. 25.2(e). The trial court’s certificate of appeal in this matter states

appellant has a “limited” right to appeal which is unclear and conflicts with portions of the
reporter’s record. On September 10, 2021 and October 14, 2021, the Clerk of the Court

notified the trial court that the certificate was unclear and requested an amended

certificate. To date, we have not received an amended trial court’s certification or

clarification regarding appellant’s “limited” right to appeal.

       Therefore, we abate this appeal and remand this cause to the trial court for a

hearing to determine whether the appellant has a right to appeal. We further direct the

trial court to issue findings of fact and conclusions of law regarding appellant’s right to

appeal this matter. The trial court shall cause its amended certification, if any, along with

findings of fact and conclusions of law to be included in a supplemental clerk's record.

The trial court is directed to cause the supplemental record to be filed with the Clerk of

this Court within thirty days of the date of this order.

                                                                       PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
22nd day of December, 2021.




                                               2